18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 1
                                      of 23




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 IN RE:                                          §
                                                 §
 PETROLEUM TOWERS – COTTER, LLC,                 §    CASE NO. 18-50197-RBK
                                                 §
 DEBTOR                                          §    CHAPTER 11

           ORDER APPROVING SALE OF PROPERTY OF THE ESTATE
     FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS

        On this day, came on to be considered the Motion to Sell Property of the Estate Free and

 Clear of Liens, Claims, Encumbrances and Interests (the “Sale Motion”) filed by Petroleum

 Towers – Cotter, LLC (the “Debtor” or “Seller” herein). The Court, having considered the Sale

 Motion, the record in the case, the evidence presented, and the statements and argument of counsel,

 finds that the Motion has merit and should be APPROVED as provided herein.

        In connection with this Order, the Court makes the following findings of fact and

 conclusions of law herein for the purposes of Bankruptcy Rule 7052, made applicable pursuant to

 Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law, they are
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 2
                                      of 23



 adopted as such. To the extent any conclusions of law are findings of fact, they are adopted as

 such.

                           Jurisdiction, Final Order and Statutory Predicates

          1.       The Court has jurisdiction over the Sale Motion pursuant to 28 U.S.C. §§ 157 and

 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of this

 proceeding and the Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

          2.       The statutory predicates for the relief requested in the Motion are sections 105(a)

 and 363 of Title 11 of the United States Code (the “Bankruptcy Code”) and Rules 2002, 6004,

 9007 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                            Property to be Conveyed

          3.       The Court finds that the property that is the subject of this Order is all of the

 Debtor’s right, title, and estate interest in and to all of the following:

         A.       The real property located at 8626 and 8700 Tesoro Dr., San Antonio, Texas 78217,
 which is commonly known as the “Petroleum Towers” and described on the attached Exhibit “A”,
 together with all structures, buildings, improvements and fixtures affixed or attached thereto and
 all easements and rights appurtenant thereto, including, without limitation: (i) all easements,
 privileges, tenements, hereditaments, appurtenances and rights belonging or in any way
 appurtenant to such real property; (ii) any strip or gore or any land lying in the bed of any street,
 road, alley or right-of-way, open or closed, adjacent to or abutting such real property; and (iii) any
 and all air rights, subsurface rights, development rights and water rights permitting to such real
 property (all of the foregoing being collectively referred to herein as the “Real Property”);

        B.      All leases, including associated amendments, with all persons (“Tenants”) leasing
 the Real Property or any portion thereof as of the Effective Date1 or entered into in accordance
 with the Agreement2 prior to Closing3 (collectively, the “Leases”), together with all security
 deposits held in connection with the Leases and all of Seller’s right, title and interest in and to all
 guarantees and other similar credit enhancements providing additional security for such Leases;

        C.      Seller’s interest, if any, in (i) any and all tangible personal property owned by Seller
 located on or used exclusively in connection with the Real Property, including, without limitation,

 1
   The “Effective Date” under the Agreement is February 22, 2019.
 2
   The “Agreement” is the Agreement for Purchase and Sale attached to the Sale Motion as Exhibit “B”.
 3
   The “Closing” is defined under paragraph 7.2 of the Agreement as the date that is thirty (30) days after the expiration
 of the Inspection Period (as the same may be extended in accordance with the terms of the Agreement).
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 3
                                      of 23



 sculptures, paintings and other artwork, equipment, furniture, tools and supplies located on the
 Real Property as of the Effective Date (collectively, the “Tangible Personal Property”); and (ii)
 any and all plans and specifications, architectural and engineering drawings and the common name
 of the Real Property (collectively, the “Intangible Personal Property,” and collectively with the
 Tangible Personal Property, the “Personal Property”);

         D.      All service contracts which Buyer expressly agrees to assume in writing prior to
 the expiration of Buyer’s Inspection Period, entered into by Seller relating to the operation of the
 Property as of the Effective Date or entered into by Seller in accordance with the Agreement prior
 to Closing, excluding Seller’s insurance and Seller’s asset and property management agreements,
 which will be terminated at Closing and not assumed by Buyer (collectively, the “Contracts”);
 provided, however, that Seller shall, at Closing, provide notices of termination with regard to
 certain Contracts, as provided in the Agreement; and

        E.      To the extent transferable, any and all building permits, certificates of occupancy
 and other certificates, permits, consents, authorizations, variances or waivers, dedications,
 subdivision maps, licenses and approvals from any governmental or quasi-governmental agency,
 department, board, commission, bureau or other entity or instrumentality relating to the Real
 Property (collectively, the “Permits”).

        (collectively, all of the foregoing shall hereinafter be referred to as “the Property”).

                                            Background

 A.     The Debtor’s Business

        4.      The Debtor is a Delaware single member limited liability company with its

 principal place of business and all of its assets located in San Antonio, Texas. The Debtor owns

 and operates two eight-story commercial real estate office buildings with surrounding parking

 facilities on 9.601 acres, located at 8626 and 8700 Tesoro Drive, San Antonio, Texas, which are

 commonly known as the “Petroleum Towers”.

        5.      This is a single asset real estate bankruptcy as defined by 11 U.S.C. §101(51B).

 Debtor’s primary assets are the Petroleum Towers properties.

        6.      The Debtor filed this case seeking to reorganize its debts under Chapter 11 of the

 Bankruptcy Code through a liquidating plan. Debtor has an essential need to sell the Petroleum

 Towers properties, payoff the ad valorem property taxes and other valid liens encumbering the
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 4
                                      of 23



 property, and to satisfy as much of the priority and general unsecured debt as possible. This case

 was filed with the goal of freeing up resources to allow the Debtor to make certain critical repairs

 to its most valuable assets, provide the Debtor time to sell the Petroleum Towers properties, pay

 off the Debtor’s creditors, and preserve any remaining equity for the heirs of the Cotter Estate.

 B.     Debtor’s Marketing/Sales Efforts and the Sale Procedures Motion.

        7.      On February 16, 2018, the Debtor filed an Application to Employ Cushman &

 Wakefield (“Cushman”) as Real Estate Broker for the Debtor-in-Possession (Doc. #21). An Order

 Approving the retention of Cushman as Broker for the Debtor was entered on March 13, 2018

 (Doc. #31) under the terms of the Listing Agreement for Sale attached as Exhibit “A-1” (Doc. #21-

 1) to the Application (the “Listing Agreement”).

        8.      Pursuant to the terms of the Listing Agreement, Cushman marketed the Property

 employing a thorough and time-tested sales process that commenced on January 15, 2018, and

 ended at the end of January, 2019. Specifically, Cushman took the following steps to market the

 Property:

        A.      On or about February 28, 2018, Cushman released a sales flyer to 6349 potential

 buyers in a database maintained by Cushman which contained contact information for buyers and

 investors who are known to be interested in properties of this type. The flyer contained information

 on all of the Houston and San Antonio area properties in the Cotter Estate portfolio, inviting

 potential buyers to seek additional information on all or a single Cotter property.

        B.      On the same date, Cushman also released an offering memorandum which

 contained 182 pages of detailed information on the Cotter Estate properties, including information

 on each individual property, the markets in which such properties were situated, and financial
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 5
                                      of 23



 information concerning the properties. The offering memorandum was set up to be accessed online

 by buyers who desired further information.

        C.      Cushman also established a Virtual Data Room (the “VDR”) containing the

 following types of documents that a potential buyer would find important prior to making a

 decision about bidding on the Property: copies of leases, operating statements, service agreements

 and capital expenditure histories. Any potential buyer could access the detailed information

 concerning a particular property by requesting access to the VDR and completing a confidentiality

 agreement. The Property was also listed on various commercial real estate marketing websites

 such as LoopNet.com and Costa Real Estate (Costare.com).

        D.      Cushman received a total of 120 requests for confidentiality agreements. A total of

 89 potential investors accessed information from the VDR concerning the Property.

        E.      Cushman completed at total of 23 tours of the Property with potential buyers who

 requested such a tour.

        F.      Cushman set a timeline for potential buyers to make bids on the Property. Buyers

 first presented initial offers which were due by the beginning of May, 2018. A total of 57 offers

 were made for multiple Cotter properties which included the Petroleum Towers properties. A total

 of 9 offers were made exclusively on the Petroleum Towers properties by potential buyers.

        G.      Subsequently, parties were invited to make “Best and Final Bids”. After receiving

 such updated bids, three potential buyers were selected to be interviewed by Cushman and a

 representative of the Debtor.

        H.      At the conclusion of the sales and marketing process, it was determined that the

 best and final bid was made by an entity known as Windmill Investments, LLC (hereinafter

 “Windmill” or the “Buyer”). According to its website, Windmill “is a private real estate investment
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 6
                                      of 23



 company specializing in the identification of undervalued or under-performing properties with

 strong growth potential . . . work[ing] with single-family homes, multifamily apartment complexes

 and commercial offices.” Windmill’s bid for the Property is $15,700,000.00 (the “Purchase

 Price”). The bid is not sufficient to pay all of the secured debt owed against the Petroleum Towers

 properties, however, in consultation with the Debtor’s Broker, it has been determined that the bid

 submitted by the Buyer is the highest or otherwise best offer for the Property. On February 4,

 2019, Cushman advised the Windmill’s representative of the winning bid.

         I.      Counsel for the Buyer and the Estate of James F. Cotter, Deceased, negotiated, and

 the parties executed, an Agreement for Purchase and Sale of the Property (the “Agreement”) on

 February 22, 2019, a true and correct copy of which is attached to the Sale Motion as Exhibit “B”.

                                           Notice of the Sale

         9.      Notice of the Sale Motion and the proposed entry of this Order was provided to all

 known parties in interest, including (i). all creditors and parties in interest listed on the Court’s

 master service list filed in this case; (ii). The Office of the United States Trustee; (iii). the Internal

 Revenue Service; (iv). all parties who are known to possess or assert a lien, claim, encumbrance

 or interest in or upon the Property (as defined herein) and their attorneys of record entering an

 appearance herein; and (v). all applicable United States, state or local regulatory or taxing

 authorities, recording offices or any governmental entity which have a reasonably known interest

 in the Property.

         10.     Notice of the sale of the Property (the “Sale”) and the hearing on the Sale Motion

 (the “Sale Hearing”) was reasonably calculated to provide all interested parties with timely and

 proper notice of the Sale and Sale Hearing.
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 7
                                      of 23



        11.      As evidenced by the certificates of service previously filed with the Court, proper,

 timely, adequate and sufficient notice of the Sale Hearing, Sale and the transactions contemplated

 thereby was provided in accordance with the orders previously entered by this Court, section

 105(a) and 363 of the Bankruptcy Code and Bankruptcy Rule 2002, 6006, 9007 and 9014. The

 notices described herein were good, sufficient and appropriate under the circumstances, and no

 other or further notice of the Sale Motion, Sale Hearing, or the Sale is or shall be required. Notice

 was adequate and sufficient under the circumstances of the case, and such notice complied with

 all applicable requirements of the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,

 and the Local Rules of this Court.

        12.      The disclosures made by the Debtor concerning the Agreement, Sale Motion, Sale

 and designation of Buyer as the maker of the Highest of Otherwise Best Offer were good, complete

 and adequate.

        13.      A reasonable opportunity to object and be heard with respect to the Sale and the

 Sale Motion and the relief requested therein has been afforded to all interested persons and entities.

                                      Good Faith of Purchaser

        14.      The Agreement was negotiated, proposed and entered into by the Debtor and the

 Buyer without collusion, in good faith and from arms’-length bargaining positions.

        15.      The Buyer is not an “insider” or “affiliate” or the Debtor as those terms are defined

 in the Bankruptcy Code. Neither the Debtor nor the Buyer have engaged in any conduct that would

 cause or permit the Agreement to be avoided under section 363(n) of the Bankruptcy Code.

 Specifically, the Buyer has not acted in a collusive manner with any person, and the aggregate

 price paid by the Buyer for the Property was not controlled by any agreement among competing

 bidders for the Property.
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 8
                                      of 23



         16.     The Buyer is purchasing the Property in good faith and is a good faith buyer within

 the meaning of section 363(m) of the Bankruptcy Code. The Buyer proceeded in good faith in

 connection with all aspects of the Sale, including: (i) participating in good faith in the sales process;

 (ii) neither inducing nor causing the Debtor’s Chapter 11 filing; and (iii) disclosing all payments

 to be made by the Buyer in connection with the Sale. Accordingly, the Buyer is entitled to all of

 the protections afforded under section 363(m) of the Bankruptcy Code.

                                  Highest or Otherwise Best Offer

         17.     After being adequately exposed to the market for approximately one year, the bid

 submitted by the Buyer is the highest or otherwise best offer for the Property. The marketing

 process employed to date was an efficient process that was well designed to maximize the return

 from the sale of the Property for the benefit of the Debtor’s estate and its creditors. It has been

 publicly announced since February, 2018, that the Debtor desired to sell the Property, and the

 Debtor’s Broker marketed the Property thoroughly and diligently as described herein. As of the

 date of this Motion, no other person or entity has submitted an offer to purchase the Property for

 an amount that would allow the Debtor’s Estate to realize a greater economic value than the offer

 submitted by Buyer. Therefore, under the guidelines established by the Court, the Debtor’s

 representative’s determination that the Agreement constitutes the highest or otherwise best offer

 for the Property is a good, valid and sound exercise of the Debtor’s business judgment.

                                       No Fraudulent Transfer

         18.     The consideration provided by the Buyer pursuant to the Agreement, (i) is fair and

 reasonable, (ii) is the highest or otherwise best offer for the Property, (iii) will provide a greater

 recovery for the Debtor’s estate than would be provided by any other available alternative and (iv)

 constitutes reasonable equivalent value (as those terms are defined in each of the Uniform
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 9
                                      of 23



 Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act and section 548 of the Bankruptcy

 Code) and fair consideration under the Bankruptcy Code and under the laws of the United States,

 any state, territory, possession or the District of Columbia. The Debtor’s determination that the

 Agreement constitutes the highest or otherwise best offer for the Property constitutes a valid and

 sound exercise of the Debtor’s representative’s business judgment. Approval of the Sale Motion,

 Agreement, and the consummation of the transactions contemplated thereby, is in the best interests

 of the Debtor, its estate, creditors and other parties-in-interest including the equity owner(s) of the

 Debtor.

        19.     The Buyer is not a mere continuation of the Debtor or its estate and there is no

 continuity of enterprise between the Buyer and the Debtor. The Buyer is not holding itself out to

 the public as a continuation of the Debtor. The Buyer is not a successor of the Debtor or its estate

 and the Sale does not amount to a consolidation, merger, or de facto merger of Buyer and the

 Debtor.

                                         Validity of Transfer

        20.     The Debtor and its representative have (i) full corporate and partnership power and

 authority to execute and deliver the Agreement and all other documents contemplated thereby, (ii)

 all corporate and partnership authority necessary to consummate the transactions contemplated by

 the Agreement and (iii) taken all corporate and partnership action necessary to authorize and

 approve the Agreement and the consummation of the transactions contemplated thereby. The Sale

 has been duly and validly authorized by all necessary corporate and partnership actions. No

 consents or approvals, other than those expressly provided for in the Agreement, are required for

 the Debtor to consummate the Sale, Agreement or transaction contemplated thereby.
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 10
                                       of 23



         21.     The Agreement was not entered into for the purpose of hindering, delaying or

 defrauding creditors under the Bankruptcy Code or under the laws of the United States, any state,

 territory, possession or the District of Columbia. Neither the Debtor nor the Buyer are fraudulently

 entering into the transaction contemplated by the Agreement.

         22.     The Debtor has good and marketable title to the Property and is the lawful owner

 of the Property. Pursuant to section 363(f) of the Bankruptcy Code, the transfer of the Property to

 the Buyer will be, as of the closing of the Sale (the “Closing Date”), a legal, valid and effective

 transfer of the Property, which transfer vests or will vest the Buyer with all right, title, and interest

 of the Debtor to the Property free and clear of (i) all liens (as that term is defined in section 101(37)

 of the Bankruptcy Code), claims and encumbrances (including any right of first offer or refusal

 regarding or option to purchase any real property) relating to, accruing or arising any time prior to

 the Closing Date (collectively, the “Liens”) and (ii) all debts arising under, relating to or in

 connection with any act of the Debtor or claims (as that term is defined in section 101(5) of the

 Bankruptcy Code), liabilities, obligation, demands, guaranties, options, rights, contractual

 commitments, restrictions, interests and matters of any kind and nature, whether arising prior to or

 subsequent to the commencement of this case, and whether imposed by agreement, understanding,

 law, equity or otherwise. Notwithstanding the forgoing, the transfer of the Property by the Debtor

 to the Buyer shall not be construed to invalidate any Leases or Contracts which are to be assumed

 and assigned to the Buyer at closing.

                                      Section 363(f) Is Satisfied

         23.     The conditions of section 363(f) of the Bankruptcy Code have been or will be

 satisfied in full; therefore, the Debtor may sell the Property free and clear of any interest in the
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 11
                                       of 23



 Property, other than the Leases or Contracts which are to be assumed and assigned to the Buyer at

 closing.

        24.     The Debtor may sell the Property free and clear of all Liens, Claims and other

 interests of any kind or nature whatsoever against the Debtor, its estate or the Property because, in

 each case, one or more of the standards set forth in section 363(f)(1)-(5) of the Bankruptcy Code

 has been satisfied. Those holders of Liens and Claims against the Debtor, its estate, or the

 Property, who did not object or who withdrew their objections to the Sale or the Sale Motion are

 deemed to have consented pursuant to section 363(f)(2) of the Bankruptcy Code.

        25.      Notwithstanding the foregoing, the Debtor has agreed that Presidio Title (the “Title

 Company”) shall conduct the closing of the sale, and in connection with such closing, shall pay

 from the proceeds of the Sale the following governmental entities the full amount of taxes or

 assessments due, pro-rated to the date of closing:

                (A).    Bexar County.

        26.      Notwithstanding the foregoing, the Debtor has also agreed that the Title Company

 should pay to Broadway National Bank 100% of the remaining sales proceeds, after deducting the

 property taxes paid to Bexar County and the brokerage commissions and costs of sale attributable

 to the seller under the Agreement.

        27.      With respect to the entities holding Mechanic’s Liens against the Property, the

 entity which owns and controls the Debtor has consented to payoff such entities at the Closing of

 the sale referenced herein in exchange for fully executed releases of such Mechanic’s Liens.

                        Compelling Circumstances for an Immediate Sale

        28.     Good and sufficient reasons for approval of the Agreement and the Sale have been

 articulated. The relief requested in the Sale Motion is in the best interests of the Debtor, its estate,
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 12
                                       of 23



 its creditors and other parties-in-interest, including the equity owners of the Debtor. The Debtor

 has demonstrated (i) good, sufficient and sound business purposes and justifications for approving

 the Agreement, and (ii) compelling circumstances for the Sale outside of (a) the ordinary course

 of business, pursuant to section 363(b) of the Bankruptcy Code and (b) a plan of liquidation, in

 that, among other things, the immediate consummation of the Sale to the Purchaser is necessary

 and appropriate to maximize the value of the Debtor’s estate and the Sale will provide the means

 for the Debtor to maximize distributions to its creditors and minimize the deficiency liability of its

 equity owners.

        29.       Given all of the circumstances of this Chapter 11 case and the adequacy and fair

 value of the Purchase Price under the Agreement, the proposed Sale constitutes a reasonable and

 sound exercise of the Debtor’s representative’s business judgment and should be approved.

        30.       The Sale does not constitute a sub rosa chapter 11 plan for which approval has been

 sought without the protections that a disclosure statement would afford.           The Sale neither

 impermissibly restructures the rights of the Debtor’s creditors nor impermissibly dictates a

 liquidating plan of reorganization for the Debtor.

                                         General Provisions

        It is therefore, ORDERED, ADJUDGED and DECREED that the Sale Motion is in all

 respects GRANTED.

        It is further ORDERED, ADJUDGED and DECREED that, except as otherwise stated

 herein, the provisions of this Order are subject to the Closing Date having occurred in accordance

 with the terms of the Agreement and this Order.

        It is further ORDERED, ADJUDGED and DECREED that any objections to the Sale

 Motion or the relief requested therein that have not been withdrawn, waived or settled by
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 13
                                       of 23



 announcement to the Court during the Sale Hearing, the provisions of this Order, or by stipulation

 filed with the Court, including any and all reservations of rights included in such objections or

 otherwise (except any reservations of right and objections expressly preserved in this Order), are

 hereby denied and overruled with prejudice. Those parties who did not object or withdraw their

 objections to the Sale Motion are deemed to have consented pursuant to section 363(f)(2) of the

 Bankruptcy Code to the Sale of the Property in accordance with the terms of this Order.

         It is further ORDERED, ADJUDGED and DECREED that all terms of the Agreement

 are hereby approved, unless modified by this Order. It is further ORDERED, ADJUDGED and

 DECREED that, pursuant to sections 363(b) and (f) of the Bankruptcy Code, the Debtor is

 authorized and empowered to take any and all actions necessary or appropriate to (i) consummate

 to Sale pursuant to and in accordance with the terms and conditions of the Agreement, (ii) close

 the Sale as contemplated by the Agreement and this Order, and (iii) execute and deliver, perform

 under, consummate, implement and fully close the Agreement, together with all additional

 instruments and documents that may be reasonably necessary or desirable to implement the same

 and the Sale.

         It is further ORDERED, ADJUDGED and DECREED that this Order shall be binding

 in all respects upon (a) the Debtor, (b) its estate, (c) all creditors of, and holders of equity interests

 in, the Debtor, (d) all holders or Liens, Claims or other interests (whether known or unknown) in,

 against or on all or any portion of the Property, (e) the Buyer and all successors and assigns of the

 Buyer, (f) the Property and (g) any trustees, if any, subsequently appointed in the Debtor’s chapter

 11 case or upon a conversion of this case to a case under chapter 7 of the Bankruptcy Code. This

 Order and the consideration contained in the Agreement shall inure to the benefit of the Debtor,

 its estate and creditors, the Buyer and the respective successors and assigns of each of the
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 14
                                       of 23



 foregoing.

                                      Transfer of the Property

        It is further ORDERED, ADJUDGED and DECREED pursuant to sections 105(a),

 363(b), and 363(f) of the Bankruptcy Code, the Debtor is authorized to transfer the Property to the

 Buyer, and such transfer shall (a) constitute a legal, valid, binding and effective transfer of the

 Property, (b) vest the Buyer with title to the Property and (c) upon the Debtor’s receipt of the

 Purchase Price, be free and clear of all Liens, Claims and other interests of any kind or nature

 whatsoever, including but not limited to, successor or successor-in-interest liability and Claims.

 For the avoidance of doubt, Liens (including mechanics, materialmen and subcontractor Liens)

 and rights to receive payment of trust funds, Claims and other interests shall attach to the proceeds

 of the Sale in the order of their priority, with the same validity, force and effect that they now have

 as against the Property. Upon the closing of the Sale (the “Closing”), the Buyer shall take title to

 and possession of the Property.

        It is further ORDERED, ADJUDGED and DECREED that at Closing, Presidio Title (the

 “Title Company”) shall be and is hereby authorized and directed to pay the full amount of taxes or

 assessments due and owing to the following governmental entities, pro-rated to the date of closing:

                (A).    Bexar County.

        It is further ORDERED, ADJUDGED and DECREED that the ad valorem taxes for year

 2019 pertaining to the subject Property (included both real and personal property tax accounts)

 shall be prorated in accordance with the Agreement, and shall become the responsibility of the

 Buyer. The year 2019 ad valorem tax lien shall be retained against the subject Property (both real

 and personal) until said taxes are paid in full.
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 15
                                       of 23



        It is further, ORDERED, ADJUDGED and DECREED that at Closing, the Title

 Company shall pay from the proceeds of the Sale the Brokerage commission and reimbursement

 of marketing expenses of Cushman & Wakefield and all other closing costs attributable to the

 Seller under the Agreement.

        It is further, ORDERED, ADJUDGED and DECREED that at Closing, the Title

 Company shall pay 100% of the remaining proceeds from the Sale to Broadway National Bank

 towards satisfaction of the indebtedness due and owing to Broadway.

        It is further, ORDERED, ADJUDGED and DECREED that the following entities shall

 provide fully executed releases of mechanic’s and materialman’s liens upon payment in full of the

 sums shown in the affidavits or documents claiming such sums which have been filed against the

 Property: Trane US, Inc. and Texas Chiller Systems, LLC.

        It is further ORDERED, ADJUDGED and DECREED that all persons or entities that

 are in possession of some or all of the assets comprising the Property on the Closing Date are

 directed to surrender possession of the same to the Buyer or its assignee at the Closing. The

 provisions of this Order authorizing the sale of the Property free and clear of Liens, Claims and

 other interests of any kind or nature whatsoever shall be self-executing, and neither the Debtor nor

 the Buyer shall be required to execute or file releases, termination statements, assignments,

 consents or other instruments in order to effectuate, consummate and implement the provisions of

 this Order, other than the documents referenced in the Agreement.

        It is further ORDERED, ADJUDGED and DECREED that the Debtor and its

 representative are hereby authorized to take any and all actions necessary to consummate the

 Agreement, including any actions that otherwise would require further approval by shareholders

 or any of the Debtor’s boards of directors or boards of managers, as the case may be, without the
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 16
                                       of 23



 need of obtaining such approvals.

        It is further ORDERED, ADJUDGED and DECREED that, after the Closing has

 occurred, a certified copy of this Order may be filed with the appropriate clerk and/or recorded

 with the recorder to act to cancel any liens and other encumbrances of record.

        It is further ORDERED, ADJUDGED and DECREED that, after the Closing has

 occurred, or as soon as possible thereafter, each creditor is authorized and directed, and the Buyer

 is hereby authorized, on behalf of each of the Debtor’s creditors, to execute such documents and

 take all other actions as may be necessary to release Liens, Claims and other interests in or on the

 Property (except as otherwise provided in this Order), if any, as provided for herein, as such Liens,

 Claims and interests may have been recorded or may otherwise exist. Provided however, the

 foregoing is ordered as an abundance of caution only, and in no way limits the scope of this Order

 that all liens and encumbrances of any nature are released at closing as against the Property by the

 terms of this Order regardless of the execution of a separate release by any creditor or claimant.

        It is further ORDERED, ADJUDGED and DECREED that, after the Closing has

 occurred, the Debtor is authorized and empowered to cause to be filed with the secretary of state

 of any state or other applicable officials of any applicable governmental units any and all

 certificates, agreements, or amendments necessary or appropriate to effectuate the transactions

 contemplated by the Agreement, any related agreements and this Order, and all such other actions,

 filings or recordings as may be required under appropriate provisions of the applicable laws of all

 applicable governmental units or as any of the officers of the Debtor may determine are necessary

 or appropriate. The execution of any such document or the taking of any such action shall be, and

 hereby is, deemed conclusive evidence of the authority of such person to so act. Without limiting

 the generality of the foregoing, this Order shall constitute all approvals and consents, if any,
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 17
                                       of 23



 required by the applicable business corporation, trust and other laws of the applicable

 governmental units, including for the change of the Debtor’s corporate name, with respect to the

 implementation and consummation of the Agreement, any related agreements and this Order, and

 the transaction contemplated thereby and hereby.

        It is further ORDERED, ADJUDGED and DECREED that after the Closing has

 occurred, this Order shall be construed and shall constitute for any and all purposes a full and

 complete general assignment, conveyance and transfer of the Debtor’s interests in the Property.

 This Order is and shall be effective as a determination that, after the Closing has occurred, all

 Encumbrances and other interests of any kind or nature whatsoever existing as to the Property

 prior to the Closing Date, including without limitation any hypothecation, encumbrance, liability,

 Lien, Claim, Interest, security interest, security agreement, interest, mortgage, pledge, restriction,

 covenant, charge, license, preference, reclamation claim, cause of action, suit, contract, right of

 first refusal, offset and recoupment (except as specifically excepted in this Order) alter-ego,

 transferee or successor liability claims, tax (including federal, state and local tax), Governmental

 Order of any kind or nature, conditional sale or other title retention agreement or lease having

 substantially the same effect as any of the foregoing, assignment or deposit arrangement in the

 nature of a security device, whether secured, unsecured, choate or inchoate, filed or unfiled,

 scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded, contingent or non-

 contingent, perfected or unperfected, allowed or disallowed, matured or unmatured, disputed or

 undisputed, material or immaterial, known or unknown (referred collectively, whether having

 arisen, been incurred or accrued prepetition or post-petition, whether imposed by agreement,

 understanding, law, equity or otherwise, as “Encumbrances”) pursuant to Section 363(f) of the

 Bankruptcy Code (other than Leases and Contracts specifically assumed and assigned at Closing),
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 18
                                       of 23



 shall have been unconditionally released, discharged and terminated, and that the conveyances

 described herein have been effected. This Order is and shall be binding upon and govern the acts

 of all persons and entities, including, without limitation, all filing agents, filing officers, title

 agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,

 administrative agencies, governmental departments, secretaries of state, federal, state and local

 officials, and all other persons and entities who may be required by operation of law, the duties of

 their office, or contract, to accept, file, register or otherwise record or release any documents or

 instruments, or who may be required to report or insure any title or state of title in or to any Lease

 or Contract; and each of the foregoing persons and entities is hereby directed to accept for filing

 any and all of the documents and instruments necessary and appropriate to consummate the

 transactions contemplated by the Agreement.

        It is further ORDERED, ADJUDGED and DECREED that to the greatest extent

 available under applicable law, the Buyer shall be authorized, after the Closing has occurred, to

 operate under any (i) federal, state, or local governmental or regulatory license, permit,

 registration, and (ii) governmental authorization or approval of the Debtor with respect to the

 Property, and all such licenses, permits, registrations and governmental authorizations and

 approvals are deemed to have been, and hereby are, deemed to be transferred to the Buyer as of

 the Closing Date.

      It is further ORDERED, ADJUDGED and DECREED that to the extent permitted by

 section 525 of the Bankruptcy Code, no governmental unit may revoke or suspend any permit or

 license relating to the operation of the Property sold, transferred or conveyed to the Buyer on

 account of the filing or pendency of the Debtors’ chapter 11 case or the consummation of the Sale

 contemplated by the Agreement. Each and every federal, state, and local governmental agency or
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 19
                                       of 23



 department is hereby authorized to accept any and all documents and instruments necessary and

 appropriate to consummate the Sale contemplated by the Agreement and this Order.

      It is further ORDERED, ADJUDGED and DECREED that notwithstanding anything

 contained in this Order or the Agreement to the contrary, nothing in this Order or the Agreement

 releases Buyer from compliance with any applicable license, permit, registration, authorization, or

 approval of or with respect to a governmental unit as though such sale took place outside of

 bankruptcy. Buyer shall continue to honor and comply with the terms and requirements of any

 such applicable license, permit, registration, authorization or approval.

        It is further ORDERED, ADJUDGED and DECREED that notwithstanding anything

 contained in this Order or the Agreement to the contrary, nothing in this Order or the Agreement

 shall authorize the transfer or assignment of any license if such transfer or assignment is prohibited

 by applicable nonbankruptcy law.

                             Prohibition of Actions Against the Buyer

        It is further ORDERED, ADJUDGED and DECREED that, except as expressly provided

 for in this Order or the Agreement, the Buyer shall not have any liability or other obligation of the

 Debtor arising under or related to the Property, and the Buyer is not a “successor” to the Debtor or

 its estate by reason of any theory of law or equity, and the Buyer shall not assume, nor be deemed

 to assume, or in any way be responsible for any liability or obligation of any of the Debtor and/or

 its estate under any theory of law or equity. Without limiting the generality of the foregoing, and

 except as otherwise specifically provided herein or in the Agreement, the Buyer shall not be liable

 for any Claims against the Debtor or any of its respective predecessors or affiliates, and the Buyer

 shall have no successor, transferee or vicarious liabilities of any kind or character.

      It is further ORDERED, ADJUDGED and DECREED that, after the Closing has occurred,
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 20
                                       of 23



 and except as otherwise expressly provided for in this Order or the Agreement, all persons and

 entities, including, but not limited to, all debt security holders, equity security holders,

 governmental, tax and regulatory authorities, lenders, trade creditors, litigation claimants and other

 creditors, holding Liens, Claims or other interests of any kind or nature whatsoever against or in

 all or any portion of the Property (whether legal or equitable, secured or unsecured, matured or

 unmatured, contingent or non-contingent, liquidated or unliquidated, senior or subordinate),

 arising under or out of, in connection with, or in any way relating to the Debtor, the Property, the

 operation of the Debtor’s business prior to the Closing Date or the transfer of the Property to the

 Buyer, hereby are forever barred, estopped and permanently enjoined from asserting against the

 Buyer, and any of its affiliates, any of the foregoing’s successors, assigns, assets or properties or

 the Property, such persons’ or entities’ Liens, Claims or interests in and to the Property, including,

 without limitation, the following actions: (a) commencing or continuing in any manner any action

 or other proceeding against the Buyer, any of its affiliates or any of the foregoing’s successors,

 assigns, assets or properties; (b) enforcing, attaching, collecting or recovering in any manner any

 judgment, award, decree or order against the Buyer, any of its affiliates or any of the foregoing’s

 successors, assigns, assets or properties; (c) creating, perfecting or enforcing any Lien or other

 Claim against the Buyer, any of its affiliates or any of the foregoing’s successors, assigns, assets

 or properties; (d) asserting any setoff, right of subrogation or recoupment of any kind against any

 obligation due the Buyer, any of its affiliates or any of the foregoing’s successors or assigns (except

 for those counterparties to the Leases or Contracts expressly assumed under the Agreement); (e)

 commencing or continuing any action, in any manner or place, that does not comply or is

 inconsistent with the provisions of this Order, other orders of the Court or the Agreement or actions

 contemplated or taken in respect thereof; (f) revoking, terminating or failing or refusing to transfer
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 21
                                       of 23



 or renew any license, permit or authorization to operate part or all of the Property or conduct any

 of the business operated with the Property.

        It is further ORDERED, ADJUDGED and DECREED that all persons and entities are

 hereby forever prohibited and enjoined from taking any action that would adversely affect or

 interfere with the ability of the Debtor to sell and transfer the Property to the Buyer in accordance

 with the terms of the Agreement and this Order.

                        Fair and Reasonable Consideration; Good Faith

      It is further ORDERED, ADJUDGED and DECREED that after the Closing has occurred,

 the Buyer will have given substantial consideration under the Agreement for the benefit of the

 Debtor, its estate, its creditors, and its equity owners. The consideration given by the Buyer shall

 constitute valid and valuable consideration for the releases of any potential Claims and Liens

 pursuant to the Order, which releases shall be deemed to have been given in favor of the Buyer by

 all holders of Liens against, interests in or Claims against any of the Debtor or the Property. The

 consideration provided by the Buyer for the Property under the Agreement is fair and reasonable

 and accordingly the purchase may not be avoided under section 363(n) of the Bankruptcy Code.

        It is further, ORDERED, ADJUDGED and DECREED that the transactions

 contemplated by the Agreement are undertaken by the Buyer without collusion and in good faith,

 as that term is defined in section 363(m) of the Bankruptcy Code, and, accordingly, the reversal or

 modification on appeal of the authorization provided herein to consummate the Sale shall not affect

 the validity of the Sale, unless such authorization and such Sale are duly stayed pending appeal.

 Buyer is a good faith buyer within the meaning of section 363(m) of the Bankruptcy Code and, as

 such, is entitled to the full protections of section 363(m) of the Bankruptcy Code.
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 22
                                       of 23



                   Applicability of Sale Order upon Dismissal or Conversion

        It is further, ORDERED, ADJUDGED and DECREED that the provisions of this Order

 shall apply in the event this case is dismissed or converted to a different Chapter of Title 11, United

 States Code.

                                          Immediate Effect

        It is further, ORDERED, ADJUDGED and DECREED that this Order shall take effect

 immediately and shall not be stayed pursuant to Bankruptcy Rules 6004(h), 6006(d), 7062, 9014,

 Federal Rule of Civil Procedure 62(a) or otherwise. The Debtor and the Buyer are authorized to

 close the Sale immediately upon entry of this Order.

                                                 ###




 ORDER SUBMITTED BY:

 LAW OFFICES OF H. ANTHONY HERVOL
 4414 Centerview Road, Suite 200
 San Antonio, TX 78238
 Telephone: (210) 522-9500
 Fax: (210) 522-0205
 Email: hervol@sbcglobal.net

 __/s/_H. Anthony Hervol________________
  H. Anthony Hervol
   State Bar No. 00784264
   COUNSEL FOR DEBTOR
18-50197-rbk Doc#76-3 Filed 03/25/19 Entered 03/25/19 11:21:40 Proposed Order Pg 23
                                       of 23
